Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US PG Publication 2020/0267418) in view of Wiegand (WO 2019/016287).

	Regarding Claim 1, Chuang (US PG Publication 2020/0267418) discloses:
	an image decoding method (decoder Fig. 3) comprising:
	determining allowable split shape modes (constraints on the tree-type signaling [0124]) from among a plurality of split shape modes (quad [0089], no split, vertical/horizontal binary, vertical/horizontal triple tree [0100], Figs. 7A, 7B, 8), based on a size of the current block or a size of a block to be generated by splitting the current block (width/height of current block [0125]-[0126]), and an allowable size of a block (minimum block/height [0124]);
	obtaining at least one information (one of three bins of a three bin binary codeword, Fig. 8 [0100]) among information about whether a block is split (first bin indicates split or not [0100]), information about a split direction of the block (second bin is direction [[0100]), or information about a split type of the block (third bin is binary or triple [0100]) from a bitstream (signaling of split events [0130]) based on the allowable split shape modes (skip the bins based on size constraints [0124]);
	obtaining a split shape mode of the current block (determine the block partition at each PT node [0101]), based on at least one information (video decoder 30 may decode three bits or bins to determine the block partition [0101]);
	and determining whether the current block is to be split (determine the block partition at each PT node [0101]), based on the obtained split shape mode of the current block (video decoder 30 may decode three bits or bins to determine the block partition [0101]).
Chuang does not explicitly disclose, but Wiegand (WO 2019/016287) teaches determining allowable split shape modes (split direction prohibited, Page 41) based on a ratio of a width and a height of a current block (overall set of split ratios, equation 1, page 41; split ratio satisfying integer multiple of granularity value, equations 4 and 5, Page 42; or maximum and minimum aspect ratio, Page 43).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the constraints on the split signaling of Chuang with restrictions on the split ratio because Wiegand teaches that it prevents redundancy in the partitioning syntax and restricts unnecessary increase in complexity (Page 43), and it also ensures that the encoder does not try to subdivide a single pixel because one cannot code blocks with a fractional number of samples (Page 42), and therefore improves coding efficiency.

	Regarding Claim 2, Chuang (US PG Publication 2020/0267418) discloses the image decoding method of claim 1, wherein the information about the split type (codeword indicating partition, Fig. 8, [0100]-[0101], [0131], Table 1) indicates at least one of binary splitting, tri-splitting, and quad splitting (quad tree, binary tree, triple tree, Figs. 7A, 7B, [0093]-[0095]).

	Regarding Claim 10, Chuang (US PG Publication 2020/0267418) discloses the image decoding method of claim 1, wherein the determining of whether the current block is to be split (determine the block partition at each PT node [0101]), based on the obtained split shape mode of the current block (codeword, Fig. 8, Table 1, [0124]-[0126]) comprises, when it is determined that the current block is not split (leaf-CU [0038]), based on the obtained split shape mode of the current block (codeword of PT node, Fig. 8, Table 1), performing decoding based on the current block (decode each CU [0081]).

Regarding Claim 11, Chuang (US PG Publication 2020/0267418) discloses:
	an image decoding apparatus (decoder Fig. 3) comprising:
	at least one processor (implemented in software [0033]). 
	The remainder of Claim 11 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 1.

	Regarding Claim 15, Chuang (US PG Publication 2020/0267418) discloses a computer-readable recording medium having recorded thereon a program (implemented in software [0033]) for performing the image decoding method of claim 1 (grounds provided in Claim 1).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection appears to address Applicant’s arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto, Taisuke	US 20020037112 A1
Adaptive switching of codeword tables, Fig. 3
Lim; Jae Hyun et al.	US 9602843 B2
Binarization module and cabac engine, Fig. 4
Liang; Fan et al.	US 20160156907 A1
Allowable partitioning set, Figs. 11 and 14

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485